Title: To James Madison from Adolph Ehringhaus, 29 October 1812 (Abstract)
From: Ehringhaus, Adolph
To: Madison, James


29 October 1812, Philadelphia. Informs JM that he wrote to the secretary of war on 16 Sept., enclosing “a Memorandum shewing the Costs of raising a Corps of Husars.” Having received no answer, expresses suspicion that his plan either was not explicit enough or was contrary to the department’s views. Explains his desire to be useful to his adopted country of fourteen years in his area of expertise, “having been an officer in a German Husar Corps in the french army in 1793.” Invites JM to inquire about him and offers to provide a recommendation. “I know that I can raise 400 men from amongst my Countrymen, most of whom have seen Service, who—altho considered in its fullest extent as regular enlisted U. S. Soldiers, yet under the alluring name of Volunteer free Corps, would flock to the Standard—and having a German Commander enlist freely—serve for such a time as your Excellency would designate.” Pledges that in four months he would be ready to march. Expresses his belief that a hussar corps “at the late Battle of Lewistown would have turned the Scales, by swimming through the St Lawrence—understanding that the Voice of the Commander could be distinctly heard on the American side.” Informs JM that he currently commands the first hussar corps formed in the U.S., which has offered its services to the state governor.
